FILED
                               NOT FOR PUBLICATION                          NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



AIMELLIA KRISTENSON SIEMSON;                       No. 06-73113
JOHANUS KRISTANTO, a.k.a. Johannes
Alexander Siemson,                                 Agency Nos. A079-611-942
                                                               A079-611-975
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Aimellia Kristenson Siemson and Johanus Kristanto, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum and withholding of removal. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we review de novo

due process claims based on ineffective assistance of counsel, Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The record does not compel the conclusion that changed or extraordinary

circumstances excused the untimely filing of Johanus Kristanto’s asylum

application. See 8 C.F.R. §§ 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d

646, 656-58 (9th Cir. 2007) (per curiam). Accordingly, his asylum claim fails.

      Petitioners do not contend they suffered past persecution in Indonesia.

Substantial evidence supports the agency’s finding that petitioners do not have a

well-founded fear of future persecution, because, even as a members of a

disfavored group, they failed to demonstrate the requisite individualized risk of

persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004); see

Wakkary, 558 F.3d at 1066 (9th Cir. 2009) (“An applicant for withholding of

removal will need to adduce a considerably larger quantum of individualized-risk

evidence to prevail”). Accordingly, Aimellia Siemson’s asylum claim fails, and

petitioners’ withholding of removal claims fail.




                                          2                                     06-73113
       Finally, we agree with the BIA’s conclusion that petitioners failed to

establish former counsel’s performance resulted in prejudice, and thus their claim

of ineffective assistance of counsel also fails. See Mohammed, 400 F.3d at 793-94

(to demonstrate prejudice, alien must establish that counsel’s performance may

have affected outcome of the proceedings).

      PETITION FOR REVIEW DENIED.




                                          3                                     06-73113